Citation Nr: 0127407	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  98-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
herniated nucleus pulposus (HNP) with compression of L5 nerve 
root and status post hemilaminectomy and microdiscectomy.

2.  Entitlement to a compensable evaluation for peptic ulcer 
disease with gastritis and reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the Montgomery, Alabama RO.


FINDINGS OF FACT

1.  The veteran's HNP with compression of L5 nerve root and 
status post hemilaminectomy and microdiscectomy is manifested 
by no more than moderate functional impairment with recurring 
attacks.

2.  The veteran's service-connected peptic ulcer disease with 
gastritis and reflux is manifested principally by epigastric 
burning pain, cramps, gas, and alternating diarrhea and 
constipation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for HNP with compression of L5 nerve root and status 
post hemilaminectomy and microdiscectomy have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Code 5293 (2001).

2.  The criteria for an initial 10 percent evaluation for 
peptic ulcer disease with gastritis and reflux have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.114, Diagnostic Codes 7305, 7346 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decision, the 
SOC, and the SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran appeared at a 
hearing before the undersigned Board Member in January 2000, 
which resulted in this matter being remanded for further 
development in April 2000.  VA examinations were conducted.  
The requested development has been completed.  VA has met all 
VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.


HNP

Service connection is currently in effect for HNP with 
compression of L5 nerve root and status post hemilaminectomy 
and microdiscectomy, which has been assigned a 20 percent 
disability evaluation under Diagnostic Code 5293.  

A 20 percent disability evaluation is assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent disability evaluation is assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation is assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2001).

The Board concludes that the condition addressed has not 
significantly changed and uniform rating for the time period 
in question is appropriate in this case.

A review of the record demonstrates that the veteran 
requested service connection for a low back disorder in July 
1997.  

In October 1997, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
had a low back problem which began after shoveling dirt in 
the 1980's.  Subsequently, the veteran developed intermittent 
low back pain.  He noted that the pain became worse and that 
he had lumbar disc surgery in 1989.  He subsequently 
underwent surgery on his low back in 1993.  The veteran 
reported that an MRI done in late 1996 revealed that he had a 
bulging disc at L5.  He noted that he had had three epidural 
injections since that time with no benefit.  The veteran 
indicated that he had intermittent chronic low back pain 
radiating into the left lower extremity.  He stated that he 
experienced this pain 20 days out of the month.  He noted 
that the problem became worse after lifting more than twenty 
five pounds or after sudden movements with his body.  He 
indicated that his current job was mostly an office job but 
stated that he did considerable walking without a problem.  
He also noted that he was able to ride a bicycle two to three 
miles per day.  He stated that he did have problems when 
doing yard work, when working on his car, and when working 
out in a gym.  

Physical examination revealed the following ranges of motion:  
flexion to 73 degrees, extension to 7 degrees, right lateral 
flexion to 32 degrees, left lateral flexion to 29 degrees, 
right rotation to 24 degrees and left rotation to 26 degrees.  
Examination of the spine revealed no tenderness, deformity, 
or edema.  Deep tendon reflexes revealed that the Achilles 
reflex on the left was hypoactive.  Straight leg raising 
testing to 36 degrees on the left caused pain in the 
hamstrings.  Straight leg raising testing to 56 degrees on 
the right caused pain in the hamstrings.  There was no loss 
of pain or touch sensation in the lower extremities.  The 
veteran was able to stand on his heels and toes without 
difficulty.  There was also no problem with coordination or 
gait.  A diagnosis of chronic low back pain, status post 
lumbar disc surgery, was rendered.  The examiner indicated 
that the functional loss due to pain in the back was 
moderately significant.  

In a December 1997 rating determination, the RO assigned a 20 
percent disability evaluation for HNP with compression of L5 
nerve root and status post hemilaminectomy and 
microdiscectomy.  

In his April 1998 notice of disagreement, the veteran 
indicated that his back pain had significantly increased 
since his retirement.  He reported that he experienced pain 
in his lower back radiating down his left leg and into his 
toes on a daily basis.  He noted that his left calf was 17 
inches on his left versus 18 inches on his right.  He also 
indicated that a recent MRI had shown that he still had a 
bulging disc.  The veteran reported that he was a route 
salesman and that he recently had to miss work because of 
severe back pain.  In his July 1998 substantive appeal, the 
veteran reported that had had to quit his job as a route 
salesman.  

At the time of his January 2000 hearing before the 
undersigned Board Member, the veteran testified that he had 
discomfort in his left leg.  He indicated that he felt 
tingling in his foot and that his ankle would sometimes feel 
stiff.  The veteran stated that he had pain and rated his 
back pain as 2 to 3 on a daily basis and 6 or 7 when it was 
aggravated.  He also reported that he stayed in bed a lot of 
times after work.  The veteran stated that he tried to avoid 
bending and lifting and that riding in an automobile 
aggravated his back.  He noted that walking did not affect 
his back and that going up and down stairs did not aggravate 
his back.  The veteran stated that he was not receiving any 
therapy.  He indicated that he was a mail clerk and that he 
had been employed as a mail clerk for the past 18 months.  

The veteran reported that sitting in the chair during the 
hearing did not bother his back.  He stated that he was 
having some tingling in his left leg.  The veteran indicated 
that he lifted mail bags but that he mostly dragged them to 
the area where they belonged.  

In April 2000, the Board remanded this matter for further 
development, to include performing an additional VA 
examination.  

In June 2000, an additional VA examination was performed.  At 
the time of the examination, the veteran reported having a 
history of constant pain in the lower back with stiffness.  
He also noted decreased mobility as a result of the chronic 
low back pain and left leg symptoms of pain and 
radiculopathy.  He stated that he had to be careful with the 
type of work that he performed.  The veteran also indicated 
that he had to be careful when lifting objects and stated 
that he could not lift any heavy objects.  He also noted that 
any strenuous activity exaggerated his low back pain.  The 
veteran reported that he wore out easily when his workload 
was heavy, especially in the winter months.  He noted that he 
had given up some of his daily activities due to his back 
problems.  

Physical examination of the thoracolumbar spine revealed a 
well-healed surgical incisional scar over the lumbosacral 
spine from the previous two back surgeries.  There was no 
tenderness noted over the lumbosacral spine at the time of 
the examination.  There was also no paravertebral muscle 
spasm or deformity.  Range of motion was as follows:  forward 
flexion beyond 70 degrees causing mild to moderate pain; 
extension backwards to 30 degrees; and bilateral rotation and 
lateral flexion to 30 degrees.  Backward extension and 
lateral movements were noted to be mildly painful.  Straight 
leg raising test to 90 degrees on the left side with 
exaggeration of the lower back pain but no radiculopathy 
symptoms, was also noted.  Straight leg raising on the right 
to 90 degrees was negative.  A diagnosis of chronic low back 
pain with previous L4-5 discectomy 1988 and L5-S1 
hemilaminectomy and discectomy in December 1993, chronic left 
S1 radiculopathy, was rendered.  The examiner noted that the 
functional loss due to pain was moderate.  

In July 2000, the veteran forwarded copies of his treatment 
records from Maxwell Air Force Base.  EMG and NCV testing 
performed in January 1998 revealed findings most consistent 
with left S1 radiculopathy which appeared chronic.  The 
examiner indicated that with previous back surgery, it was 
not possible to differentiate between persistent or recurrent 
disease or the presence of arachnoiditis.  

At the time of a March 1998 visit, the veteran was noted to 
have had back pain for 4 or 5 days into the left buttock.  
The veteran walked with a limp to the left.  Muscle bulk was 
equal, bilaterally.  The veteran had +2 spasm with forward 
flexion and extension.  

X-rays taken of the lumbar spine in April 1998 revealed minor 
degenerative changes of the lower lumbar spine with slight 
disc space narrowing at the L4-5 and L5-S1 interspaces.  

In a September 2000 statement, the veteran reported that 
there was no mention of the nerve conduction study that he 
had performed at Maxwell Air Force Base indicating that he 
had sciatic nerve damage in his left leg which was consistent 
with herniated disk.  He also noted that there was no mention 
of the problems that he had had with his left leg such as 
loss of muscle, pain in his left foot under his toes, and 
pain in his left leg.  

The preponderance of the evidence establishes that there is 
no more than moderate functional impairment.  

Evidence in support of the veteran's claim includes the 
veteran reporting at the time of his October 1997 VA 
examination, that he experienced pain radiating into the left 
lower extremity approximately 20 days per month.  The Board 
further observes that extension was limited to 7 degrees and 
that straight leg raising caused pain at 36 degrees on the 
left and 56 degrees on the right.  Moreover, the results of 
the January 1998 MRI revealed findings most consistent with 
chronic left S1 radiculopathy.  Furthermore, at the time of a 
March 1998 outpatient visit, the veteran was noted to walk 
with a limp on his left and to have a +2 spasm with forward 
flexion and extension.  In addition, the veteran, in his 
April 1998 notice of disagreement, reported that he had lower 
back pain radiating down to his lower left extremity and into 
his toes on a daily basis, and stated that he was having back 
pain on a daily basis with exacerbations of pain at the time 
of his January 2000 hearing.  The Board further notes that 
the veteran also reported a history of constant pain in his 
back at the time of his June 2000 VA examination with 
decreased mobility and left leg symptoms of pain and 
radiculopathy and that the examiner noted that the veteran 
had chronic left S1 radiculopathy.

Evidence against the veteran's claim includes the veteran 
reporting that that he only had intermittent chronic low back 
pain and the ability to considerably walk and ride a bicycle 
two to three miles per day at the time of the October 1997 VA 
examination.  Ranges of motion reported at that time 
reflected no more than slight to moderate limitation, with 
the veteran having forward flexion to 73 degrees and no more 
than slight to moderate limitation of motion for all other 
ranges of motion with the exception of extension.  The 
veteran was also able to stand on his heels and toes and to 
have no problem with coordination or gait.  Moreover, the 
examiner described the function loss due to pain in the back 
as moderately significant.  

The veteran also rated his back pain as only 2 to 3 on a 
constant basis and 6 to 7 when aggravated on a scale of 1 to 
10 at the time of his January 2000 hearing.  He further 
stated that walking or going up and down stairs did not 
affect his back.  He also noted that he had not been 
receiving therapy and that he had been working as a mail 
clerk for the past eighteen months.  

Moreover, at the time of the veteran's June 2000 VA 
examination, there were no findings of paravertebral muscle 
spasm or deformity and ranges of motion again revealed no 
more than slight to moderate limitation of motion for all 
planes, with no more than mild to moderate pain being 
reported during testing.  Straight leg raising was to 90 
degrees on both sides with no radiculopathy symptoms.  The 
examiner again reported that functional loss due to pain was 
moderate.

The Board is aware that the veteran has reported that he has 
constant symptoms related to his back on a daily basis and 
that he is competent to report such symptoms.  However, the 
medical findings reported at the time of the July 1997 and 
June 2000 VA examinations reveal no more than moderate 
impairment, with the examiner's describing the veteran's 
limitations as no more than moderate as a result of his 
service-connected HNP on both occasions.  The Board has 
accorded more probative value to the observations of the 
skilled professionals. 

The Board has also considered the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), which held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  VA's Office of the General Counsel 
issued a precedent opinion that mandates consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 in conjunction with 
disabilities evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  See VAOPGCPREC 36- 97 (1997), 63 Fed. Reg. 31262 
(1998).

In essence, a higher evaluation may be granted on the basis 
of actual limitation of motion or limitation of function.  
Since the current evaluation contemplates moderate functional 
impairment, the evidence must establish the presence of 
severe or pronounced functional impairment.  However, the 
evidence establishes that the veteran has no more than slight 
to moderate limitation of motion or limitation of function.  
The neurologic deficits have been minimal.  Although he 
reports that lifting above a certain weight causes problems, 
he retains the ability to lift 25 pounds.  His functional use 
is rarely affected by spasm.  When tested, pain limited 
functional use only at the extremes of motion.  Moreover, 
both the July 1997 and June 2000 VA examiners have described 
the functional loss due to pain as no more than moderate.  
The 20 percent evaluation for his HNP with compression of L5 
nerve root and status post hemilaminectomy and 
microdiscectomy already contemplates moderate symptomatology 
under Diagnostic Code 5293.  Although the veteran is 
competent to report that he should be awarded a higher 
evaluation, the opinion of a skilled professional is more 
probative of the degree of the veteran's impairment.

In sum, the veteran's actual limitation of motion and his 
functional impairment due to all factors, including 
incoordination, weakness and pain, are the same.  The 
preponderance of the evidence establishes that there is no 
more than moderate functional impairment.  To the extent that 
an evaluation in excess of 20 percent is sought, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Peptic Ulcer Disease with Gastritis and Reflux

Service connection is presently in effect for peptic ulcer 
disease with gastritis and reflux which has been assigned a 
noncompensable disability evaluation under Diagnostic Codes 
7305-7346.

A severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.  Moderate duodenal ulcer, with recurrent episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration, or with continuous moderate manifestations warrants 
a 20 percent rating.  Mild impairment, with recurring 
symptoms once or twice yearly warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.114, Code 7305 (2001).

For a hiatal hernia, a 60 percent evaluation requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of a considerable impairment of 
health.  A 10 percent evaluation is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2001).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Board concludes that the condition addressed has not 
significantly changed and uniform rating for the time period 
in question is appropriate in this case.

The appellant has not had a gastrectomy, hence rating for 
post-gastrectomy syndrome is not appropriate.  Diagnostic 
Code 7308.

In July 1997, the veteran requested service connection for 
gastritis.  

At the time of an October 1997 VA examination, the veteran 
reported a history of peptic ulcer disease diagnosed in 1980 
by a GI series.  The symptoms at that time were mid and upper 
abdominal burning discomfort.  He was also noted to have EGD 
on two separate occasions.  The veteran also reported being 
positive for H. Pylori.  For a period of time, the veteran 
was on Prilosec, without any symptoms.  He took this for two 
years.  The veteran indicated that he was currently on 
Zantac.  He reported that he had dyspepsia and some upper 
abdominal discomfort, but noted that this was better than 
without treatment.  He rarely vomited and had no history of 
upper GI hemorrhage, hematemesis, or melena.  He rarely had 
any symptoms of gastroesophageal reflux.  

Physical examination of the abdomen revealed that it was 
soft.  There was no tenderness, masses, or palpable organs.  
Stool for occult blood was negative.  A diagnosis of peptic 
ulcer disease was rendered.  

In a December 1997 rating determination, the RO granted 
service connection for peptic ulcer disease with gastritis 
and reflux and assigned a noncompensable disability 
evaluation.  

In his April 1998 notice of disagreement, the veteran 
indicated that he did not agree with the rating.  He reported 
that he was currently taking Zantac and Mylicon to control 
the reflux.  He also stated that he had been taking Tagament 
on a daily basis prior to his retirement and that he was now 
taking the above medications to control his reflux and severe 
cases of heartburn and indigestion.  

In his July 1998 substantive appeal, the veteran reported 
that he experienced severe indigestion 6 to 8 times per week 
and diarrhea 2 to 3 times per week.  He noted that these 
attacks caused him to have severe reflux that was hard to 
control and hard to keep from regurgitating.  He indicated 
that he had to continually watch his diet to ensure that he 
did not eat anything that would irritate his ulcers.  He 
stated that he had severe gas and stomach pains which caused 
him to have a great amount of discomfort.  He also reported 
that he was having recurring ulcer pain which caused him to 
get up in the middle of the night to take medication.  He 
noted that this caused him to not get a full nights rest 2 to 
4 times per week.  He also stated that these attacks lasted 
2-3 weeks at a time with little or no relief.  

At the time of his January 2000 hearing, the veteran reported 
that he had burning from the reflux and constant diarrhea.  
He noted that he either was constipated or had diarrhea.  He 
stated that he would get real bad reflux when he ate.  He 
indicated that it burned and hurt after he ate and that he 
had to burp after he ate.  He also testified as to having 
really bad heartburn.  The veteran noted that he very rarely 
had dyspepsia or regurgitation.  He also reported having 
abdominal pain, cramping, and a lot of gas.  The veteran 
testified that he did not experience any type of pain in his 
arms or shoulders.  He stated that he was taking Prilosec 
once a day.  The veteran further testified that the reflux, 
diarrhea, and gas, occurred on a daily basis.  

In April 2000, the Board remanded this matter for additional 
development, to include an additional VA examination.  

In June 2000, the veteran underwent an additional VA 
examination.  The veteran reported that he was on Prilosec.  
He gave a history of abdominal distention with gas pain and 
stomach cramps.  He also reported periodic diarrhea.  The 
veteran reported having nausea but no history of vomiting, 
hematemesis, or melena.  He did note having alternate 
episodes of diarrhea and constipation.  He indicated that he 
had gained approximately 45 pounds in the last 1.5 years.  

Physical examination revealed no abdominal distention.  There 
was no tenderness noted in the abdomen and no guarding or 
rigidity.  There were also no masses.  Bowel sounds were 
slightly hyperactive.  The veteran gave a history of having 
some diarrhea.  Diagnoses of gastroesophageal reflux disease 
and esophagitis/gastritis from EGD in 1992, were rendered.  

Treatment records obtained from Maxwell Air Force Base reveal 
that at the time of a June 1997 visit, the veteran reported 
having pain with certain meals.  A diagnosis of a history of 
peptic ulcer disease was rendered at that time.  

An April 1999 GI series revealed that the duodenal bulb and 
C-loop were normally distensible and unremarkable in 
appearance without evidence of ulcerations, mural masses, or 
fold thickening.  It was the examiner's impression that the 
veteran had had a single episode of spontaneous 
gastroesophageal reflux during the examination, with the 
examination being otherwise normal.  

The evidence is at least in equipoise as to whether the 
criteria for a 10 percent disability evaluation have been 
met.  At the time of his October 1997 VA examination, the 
veteran reported having dyspepsia and upper abdominal 
discomfort.  In his July 1998 substantive appeal, the veteran 
reported experiencing severe indigestion six to eight times 
per week.  He also noted having severe reflux and indicated 
that he had regurgitation.  At his January 2000 hearing, the 
veteran testified that he had burning and pain after eating 
and that he had constant burping.  He also noted that he had 
reflux, diarrhea, and gas on a daily basis.  At his June 2000 
VA examination, the veteran reported having stomach cramps, 
gas pains, and nausea.  He has also reported being on 
constant medication throughout the time period in question.  
The Board notes that this would constitute mild impairment 
warranting a 10 percent disability evaluation under 
Diagnostic Code 7305 or 7346. 

An evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 7305.  Although not tested, the veteran 
denied a history of hematemesis and melena at his October 
1997 and June 2000 VA examinations and a history of anemia at 
the June 2000 VA examination.  Weight loss has also not been 
demonstrated as the veteran reported having gained 45 pounds 
at the time of his June 2000 VA examination in the past 1.5 
years.  There has also been no showing of severe symptoms two 
or thee times per year averaging 10 days in duration or 
continuous moderate manifestations.  A 30 percent disability, 
the next higher evaluation under Diagnostic Code 7346 is also 
not in order as the veteran has not reported having any 
difficulty swallowing.  Moreover, while reporting heartburn, 
the veteran denied experiencing any type of pain in his arms 
or shoulders at the time of his January 2000 hearing.  

To the extent that an evaluation in excess of 10 percent is 
sought, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


Extraschedular Consideration

Turning to the issue of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary of Veterans Affairs shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  Further, to accord justice to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  It is 
further provided in subsection (c) that in cases in which 
application of the schedule is not understood or the 
propriety of an extraschedular rating is questionable may be 
submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disabilities, which in 
this case are his service-connected HNP and peptic ulcer 
disease with gastritis and reflux.  It has not been shown 
that the veteran has been recently hospitalized for either of 
these disorders.  The veteran has not indicated that his 
service-connected gastrointestinal disorder interferes with 
his employment.  Although the veteran has reported that his 
service-connected HNP interferes with his employment, he 
still maintains full-time employment.  Moreover, it does not 
appear that the veteran has taken excessive leave as a result 
of his service-connected HNP.  

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history, 
education and treatment for his service-connected disability 
as reflected in the record.  Fleshman v. Brown, 9 Vet. App. 
548, 552-53 (1996).  Accordingly, referral of the veteran's 
claim for consideration of an extraschedular rating is not 
warranted.


ORDER

An evaluation in excess of 20 percent for HNP with 
compression of L5 nerve root and status post hemilaminectomy 
and microdiscectomy is denied.

An initial 10 percent evaluation for peptic ulcer disease 
with gastritis and reflux is granted, subject to regulations 
governing the payment of monetary benefits.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

